Citation Nr: 9906427	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  96-05 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for disability causing numbness and weakness in the 
left arm, with constant pain in the neck and left shoulder, 
as a result of surgery performed by VA in 1980.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel




INTRODUCTION


The appellant had over 2 years of active duty service from 
1953 to 1955.  This appeal was initially before the Board of 
Veterans' Appeals (Board) from a rating decision from the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 1998, the Board issued a 
decision on the matter at hand.  By means of an October 1998 
Order, the Court of Veterans Appeals vacated that decision 
and remanded this case to the Board.


REMAND

The Board notes that report of a VA examination which was 
conducted by a Dr. A.F.H., dated in November 1995, indicates 
that the appellant's problems are related to his disc disease 
or spondylosis and are residuals of the original disease, 
natural progression, "and perhaps to some extent related to 
the surgical procedure that was done."  A subsequent VA 
examination report conducted by the same examiner, dated in 
August 1997, indicates that the VA surgery did not have 
"anything to do with aggravating it."  The Board requests 
further clarification on the issue of whether additional 
disability has occurred as a result of VA surgery.  
Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain all treatment records 
from the appellant's treating physician 
(Dr. C.A.O.) at the North Mississippi 
Family Medical Clinics, and associate 
such records with the claims file.

2.  The RO should determine whether Dr. 
A.F.H. is available to provide an 
addendum to his prior VA examinations.  
If so, the RO should request that the 
doctor further explain his findings as to 
whether the appellant developed 
additional disability as a result of VA 
surgery.  In particular, the examiner 
should explain the findings in his 1995 
VA examination, wherein he indicated that 
the appellant's problems were "perhaps 
to some extent related to the surgical 
procedure that was done," and his 
findings in the 1997 examination, wherein 
he found that the appellant's symptoms 
did not become worse due to the 1980 
surgery.  The examiner is also asked to 
again specifically indicate (1) whether 
the appellant developed additional 
disability, to include numbness and 
weakness in the left arm and pain in the 
neck and left shoulder, as a result of 
surgery performed by VA in 1980; and if 
so, (2) was any such additional 
disability the certain or intended result 
of the surgery.  The examiner should 
reconcile or explain any differences in 
opinion with other medical opinions of 
record.  It should be emphasized that 
fault or medical negligence is not at 
issue, although comment as to whether the 
surgery was properly performed should be 
made.  The examiner must be provided with 
the entire claims file, to include all 
treatment records from Dr. C.A.O., as 
well as a copy of this remand prior to 
the examination.  The examiner must 
review the pertinent evidence of record 
and indicate such review in his addendum.

3.  If Dr. A.F.H. is not available to 
provide an addendum, the RO should 
schedule the appellant for VA examination 
by a neurosurgeon.  The examiner should 
be asked to answer the following 
questions: (1) Did the appellant develop 
additional disability, to include 
numbness and weakness in the left arm and 
pain in the neck and left shoulder, as a 
result of surgery performed by VA in 
1980; if so, (2) was any such additional 
disability the certain or intended result 
of the surgery.  The examiner should 
reconcile or explain any differences in 
opinion with other medical opinions of 
record.  It should be emphasized that 
fault or medical negligence is not at 
issue, although comment as to whether the 
surgery was properly performed should be 
made.  The examiner must be provided with 
the entire claims file, to include all 
treatment records from Dr. C.A.O., as 
well as a copy of this remand prior to 
the examination.  The examiner must 
review the pertinent evidence of record 
and indicate such review in his report.

4.  Once the above has been accomplished, 
the RO should review the claim and ensure 
that any additional evidence that may be 
necessary is accomplished.  The RO should 
then readjudicate the claim on appeal.  
If the benefit sought is not granted, 
following the usual appellate procedures, 
the claim should be returned to the 
Board, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 5 -


